Mr. Justice Carter delivered the opinion of the court: The sole question at issue is whether appellant is entitled to a farm crossing at this point. The proof does not show that this land had ever been used for agricultural purposes. For some time before appellant owned it, boiler works had been located thereon. It was left unused by appellant for several years after he had purchased it, except that boats seem to have landed at this point and people went there to bathe in the river, but it is not shown that a crossing was used at this point from the time appellant bought the property until he leased it to the present tenant. Neither was it shown whether or not appellant owns to the center of Rock river immediately adjacent to this property, and the evidence does not disclose where the ice that is placed in this ice house is obtained. This strip of land in its natural state does not average more than two feet above the ordinary height of the river. Section i of the Railroad Fencing and Operating act of 1874, as amended in 1879, (Hurd’s Stat. 1905, p. 1577,) reads in part: “That every railroad corporation shall * * * erect and thereafter maintain fences on both sides of its road or so much thereof as is open for use, suitable and sufficient to prevent cattle * * * from getting on such railroad, except at the crossings of public roads and highways, and within such portion of cities and incorporated towns and villages as arc or may be hereafter laid out and platted into lots and blocks, with gates or bars, at the farm crossings of such railroad, which farm crossings shall be. constructed by such corporation when and where the same may become necessary, for the use of proprietors of the lands adjoining such railroad.” Other sections of the act immediately following provide that if the railroad corporation neglects or refuses to build such farm crossings the owner may give notice in writing, and then, if such crossings are not put in within thirty days or repaired within ten days, the owner or occupant of the land may build or repair such farm crossings and shall be entitled to recover double the value thereof, with interest. That portion in italics, before the amendment of 1879 read, “and within the limits of cities and incorporated towns and villages.” It is conceded by appellant that neither fences nor farm crossings were required to be erected by railroad companies along their rights of way within the limits of cities, incorporated towns and villages by the original act of 1874, but it is insisted that the act so amended required fences to be built in such portions of cities, incorporated towns and villages as are not laid out and platted into lots and blocks; that thereafter it was also intended that farm crossings should be built or repaired, in accordance with the statute, within such cities, incorporated towns or villages along the unplatted portions where fences were built. We do not think this conclusion follows. The word “farm” has a well defined meaning. The Standard Dictionary defines a farm as “a tract of land under one control or forming a single property devoted to agriculture, stock raising, dairy produce or some allied industry.” Worcester’s Dictionary defines it as “a tract of ground cultivated or designed for cultivation by a farmer.” Webster’s Dictionary defines it to be “a piece of ground devoted by its owner to agriculture.” In People v. Caldwell, 142 Ill. 434, this court (p. 441) defined a farm as “both by the standards and in common acceptation * * * to be a body of land, usually under one ownership, devoted to agriculture, either to the raising of crops, or pasture, or both.” Plainly, under these definitions, and under the common and general understanding as to the meaning of “farm,” this strip of land in question cannot be held to be one. Had the legislature intended that farm crossings should be built or repaired under this provision wherever necessary along unplatted land within the limits of a city, incorporated town or village, it is not reasonable to suppose that the term “farm crossing"” would have been the term used to convey the meaning intended. This statute, in requiring farm crossings wherever necessary, was intended, as was said of a New York statute on the same subject, “to secure to the farmer the crossing most convenient to him in the reasonable and customary use and occupation of his premises.” (Wheeler v. R. S. Railroad Co. 12 Barb. 227.) If unplatted land lying within the incorporated limits of a city, town or village, and actually used for fanning purposes in the ordinary and accepted definition of that term, were crossed by a railroad right of way, then a different question would be presented than is before us on this record. As was said by this court in Chalcraft v. Louisville, Evansville and St. Louis Railroad Co. 113 Ill. 86: “It is quite evident it could not have been intended the interests of the land owner or occupant are alone to be consulted, for the question also affects the interests of the railroad company and the public.” See, also, Illinois Central Railroad Co. v. Willenborg, 117 Ill. 203; Chicago and Northwestern Railway Co. v. City of Chicago, 140 id. 309; Chicago, Burlington and Quincy Railway Co. v. People, 212 id. 103. While it is clear the business carried on by appellant on the property in question requires an outlet to the public street, it is equally clear that this provision of the statute as to farm crossings was not intended to cover a case of the kind presented by this record. The judgment of the Appellate Court will accordingly be affirmed. Judgment affirmed.